DETAILED ACTION
This action is in response to the amendment filed on 02/02/2021.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-7, 9, 10, 12-14, 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0023278 (Yong) in view of US 2010/0018978 (Osborne), US 5,105,970 (Malone) and US 2013/020082 (McAndrew).
Regarding claims 1, 2, 3, 12, 13, 14, 19: Yong discloses a thermal insulator for a container (1), and a method of insulating said container, comprising: a plurality of thermal insulator partitions (i.e. the sides of the insulator 20, fig 4) each thermal insulator partition comprising a multilayer structure, wherein each thermal insulator partition is removably securable to an inside surface of the container so as to provide a first air chamber between the thermal insulator partition and the inside surface of the container and a second air chamber between the thermal insulator partition and an item placed within the container ((¶0060, fig 4), wherein the plurality of thermal insulator partitions includes a first thermal insulator partition configured to be removably securable to a first side of the container, a second thermal insulator partition configured to be removably securable to a second side of the container, a third thermal insulator partition configured to be removably securable to a top face of the container, and a fourth thermal insulator partition configured to be removably securable to a bottom face of the container, wherein each of the first, second, third, and fourth thermal insulator 
With respect to the amended language that, “each of the first, second, third, and fourth thermal insulator partitions is removably securable to the inside surface whether a reservoir is present within the container or absent from the container:” Yong would be capable of functioning as claimed.  In figure 4 for example, Yong teaches that the partitions are removable secured to the inside surface of the container without the presence of a reservoir.  Loading a reservoir into the container would not change the fact that the partitions could be removed from the container.  A small reservoir, such as a wine bottle, loaded in within the container and partitions would not prevent a user from removing the partitions from the container.   
Yong shows in figure 4 that the thermal insulator partition(s) is kept in an expanded manner that appears to be taut by the catching and engagement points.  The air chambers, as depicted in figure 4, will be maintained at a substantially constant volume as the partition(s) is shown and described being installed in such a way as to keep the partition expanded (¶0049, fig 4).  Yong, however, does not explicitly describe the thermal insulator partition(s) are kept “taut” as recited in the claims.  McAndrew, 
  Yong does not specifically disclose a reservoir is stored in the container.  Osborne, however, teaches that reservoirs (i.e. bottles) configured to house heat-sensitive chemicals (e.g. wine) are often shipped in containers similar to those disclosed by Yong (¶¶0001-0005).  Indeed, Osborne teaches that Australia exports about 50,000 shipping containers with the reservoirs a year (¶0004).  Therefore, before the claimed invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have used the large container of Yong to ship reservoirs of wine so that the wine could be transported from a producer to a user or distributer while protecting the wine from large temperature changes.  
The combined teachings of the references as applied above do not disclose that the multilayer partition comprises at least three thermoplastic and/or thermoset films.   Malone, however, discloses a freight container insulating system with a multilayer partition (40) that comprises at least three thermoplastic and/or thermoset films (col. 6 ll. 
The combined teachings of the references, as applied above, do not specifically disclose that the first air chamber is at least one centimeter and the second air chamber is at least two centimeters. The claimed sizes, however, are result effective variable because the size of the air chambers would affect how insulated the stored items are.  The greater the size of the chambers, the better the stored item would be insulated.  The tradeoff, however, would be that large chambers would reduce the storage capacity of the container.  Therefore, the claimed sizes are merely a workable values that could be found through routine experimentation.  Furthermore, the applicant does not disclose any criticality to the claimed sizes (See MPEP 2144.05 I. B).
Regarding claims 5, 6, 18: the combined teachings of the references, as applied to claims 1 and 12 above, teach all of the claimed limitations including specifically in Yong that the catching points consist of hooks (71) configured to engage in a plurality of corresponding engagement points positioned on the walls of the container (fig 4, ¶0049); the catching points of the thermal insulator protrude and are at least partially surrounded by a thermally insulating material (at eyelets 40, fig 4, ¶0049).
Regarding claim 7: the combined teachings of the references, as applied to claim 1 above, disclose all of the claimed limitations including specifically in Yong that 
Regarding claim 9: Malone teaches that one of the films is made of polyethylene but not specifically that another film is made of polyester.  However, selecting a known material based on its suitability for its intended use involves no inventive step and matter of obvious design choice (see MPEP 2144.07).  Therefore, before the claimed invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have selected polyester since it is a known material that is suitable for the intended use of being a thermal insulator.  Further, the applicant does not disclose any criticality to the claimed material.  
Regarding claim 10: Malone teaches that at least one of the films comprises an air bubble structure (46, fig 2b, col. 6 ll. 10-25).
Regarding claim 20: Yong, as applied to claim 7 above, teaches an aluminum film but does not specifically disclose that the metallic film has a heat reflecting capacity of at least 95%.  The examiner notes that the film taught Yong and the film disclosed by the applicant (see 3 of the specification) are made of the same material and would thus be expected to have the same material properties and thus read on the limitation.   
Regarding claims 21 and 22: the combined teachings of the references, as applied above, do not specifically disclose the claimed thermal conductivity of the three films.  Thermal conductivity and the claimed values are a result-effective variable that determines the effectiveness of the insulator.  The lower the thermal conductivity, the more effective the insulator is at maintaining the interior temperature of the container.  Thus the claimed values are merely a workable or optimal value/range that could be .

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yong, Osborne, Malone and McAndrew, as applied to claim 12 above, and in further view of US 2,556,418 (Del Mar). 
Regarding claim 23: the combined teachings of the references, as applied above, disclose all of the limitations except for the step of filling the second air chamber with a refrigerating gas.  
Del Mar, however, discloses a thermally insulated shipping container/pallet (10, fig 1) that is covered by a flexible thermally insulating cover (15, fig 1, col. 4 ll. 39-44).   The container (10) is intended to be shipped in a larger shipping compartment (col. 2 ll. 4-30, 40-50).  Thus, when transported in a large shipping container (e.g. truck cargo area) an air chamber will be created around container (10), by insulating cover (15), which is directly analogous to the second air chamber that would be created around a stored reservoir in Yong.  
Del mar further teaches the step of filling the air chamber with a refrigerating gas (col. 2 ll. 4-10, 5 ll. 40-46, and claim 3).  Del Mar teaches that filling refrigerating gas within the air chamber, helps to permit the safe transportation of perishable items (col. 1 l. 55-col. 2 l. 1).  Therefore, before the claimed invention was effectively filed, it would .
Claims 24 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yong in view of Osborne, Malone and Del Mar. 
Regarding claim 24: Yong discloses a system comprising a thermal insulator and a container (1), wherein the system would be capable of transporting heat-sensitive peroxides (see below discussion), wherein the thermal insulator comprises a thermal insulator partition (20, fig 4), the thermal insulator partition comprising a multilayer structure (¶0058), wherein the thermal insulator partition is removably securable to an inside surface of the container so as to provide a first air chamber between the thermal insulator partition and the inside surface of the container and a second air chamber between the thermal insulator partition and an item placed within the container (abstract, ¶0060, fig 4). 
The combined teachings of the references as applied above do not disclose that the multilayer partition comprises at least three thermoplastic and/or thermoset films.   Malone, however, discloses a freight container insulating system with a multilayer partition (40) that comprises at least three thermoplastic and/or thermoset films (col. 6 ll. 7-23, fig 2b).  Malone teaches that the multilayer partition helps to maintain a controlled temperature environment for perishable goods (col. 2 ll. 51-55).  Therefore, before the claimed invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have provided Yong with a multilayer partition, as taught by Malone, because it would help maintain the temperature environment within the container.  

Yong does not specifically disclose a reservoir is stored in the container.  Osborne, however, teaches that reservoirs (i.e. bottles) configured to house heat-sensitive chemicals (e.g. wine) are often shipped in containers similar to those disclosed by Yong (¶¶0001-0005).  Indeed, Osborne teaches that Australia exports about 50,000 shipping containers with the reservoirs a year (¶0004).  Therefore, before the claimed invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have used the large container of Yong to ship reservoirs so that material stored in reservoirs could be transported from a producer to a user or distributer while protecting the material from large temperature changes.
With respect to the recitation that system is configured for transporting heat-sensitive peroxides, this is an intended use limitation.  The invention of Yong and Osbourne would be capable of transporting heat sensitive peroxides and thus reads on the limitation.  For example, a peroxide paste or fluid could be placed into a reservoir, which in turn could be placed into the larger shipping container of Yong.  The examiner notes that it is known to place peroxides into shipping containers/reservoirs as evidenced by US 2011/0291045 (¶0011).  The examiner further notes, that the claim does not actually require the peroxides to be stored within the reservoir.  
The combined teachings of the references, as applied above, disclose all of the limitations except for filling the second air chamber with a refrigerating gas.  
Del Mar, however, discloses a thermally insulated shipping container/pallet (10, fig 1) that is covered by a flexible thermally insulating cover (15, fig 1, col. 4 ll. 39-44).   The container (10) is intended to be shipped in a larger shipping compartment (col. 2 ll. 
Del mar further teaches the step of filling the air chamber with a refrigerating gas (col. 2 ll. 4-10, 5 ll. 40-46, and claim 3).  Del Mar teaches that filling refrigerating gas within the air chamber, helps to permit the safe transportation of perishable items (col. 1 l. 55-col. 2 l. 1).  Therefore, before the claimed invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have filled the second air chamber of Yong with a refrigerating gas to provide additional cooling and heat protection to stored perishable items (e.g. wine, as taught by Osborne).

Regarding claim 26: the combined teachings of the references, as applied above, disclose all of the limitations including specifically in Yong wherein the thermal insulator partition comprises a first thermal insulator partition configured to be removably securable to a first side of the container (i.e. left panel 25, fig 3), a second thermal insulator partition configured to be removably securable to a second side of the container (i.e. right panel 25), a third thermal insulator partition (i.e. top panel 25) configured to be removably securable to a top face of the container, and a fourth thermal insulator partition (i.e. bottom panel 25) configured to be removably securable to a bottom face of the container (¶0042-0044, figs 3 and 4).

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yong in view of Osborne, Malone and Del Mar, as applied to claim 24 above, in further view of McAndrew.
Regarding claim 25: Yong, as applied to claim 24 above, discloses a plurality of catching (71, fig 4) and engagement points (50, fig 4) configured to mechanically fix the thermal insulator partition to the container in order to keep the thermal insulator partition expanded and maintain the first air chamber and/or the second air chamber at a substantially constant volume when mechanically fixed to the container (¶0049, fig 4).
Yong shows in figure 4 that the thermal insulator partition(s) is kept in an expanded manner that appears to be taut.  The air chambers, as depicted in figure 4, will be maintained at a substantially constant volume as the partition(s) is shown and described being installed in such a way as to keep the partition expanded (¶0049, fig 4).  Yong, however, does not explicitly describe the thermal insulator partition(s) are kept “taut” as recited in the claims.  McAndrew, however, teaches a very similar invention where a thermal insulating liner/partition (22, abstract, title) is pulled and kept taut (¶0047, fig 15) so as to fully expand the liner so that the space within the liner is not obstructed by the liner drooping (¶0047).  Therefore, before the claimed invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have used the catching and engagement points to pull/keep the thermal insulator partition(s) taut, as taught by McAndrew, so the as much as the interior space of the thermal insulator partition(s) could be utilized as possible and so that the partition(s) would not droop on to the stored contents.  This modification would be easy for a person of ordinary skill in the art as it could be accomplished by simply pulling cord (50) taut prior .   
Response to Arguments
Applicant's arguments filed 02/02/2021 have been fully considered but they are not persuasive.
In response to applicant's arguments on pages 9-13 against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
On page 9 the applicant argues that they disagrees with the Offices’ assertion that it would have been obvious to have used the partition disclosed by Malone in the insulation system of Yong.  And the applicant goes on to argue against the combination of Yong and Malone based on the premise that Malone does not disclose catching and engaging points.  
The applicant’s arguments are not persuasive because they are attacking the references individually, rather than their combined teachings.  The rejections state the following:  “Therefore, before the claimed invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have provided Yong with a multilayer partition, as taught by Malone.”  Yong was used to teach the general conditions of the partition, including the catching and engaging points, and Malone was used to teach the multilayer structure.  It is not particularly relevant that Malone does not teach catching and engaging points, as Yong was used to teach these limitations.

On page 11 the applicant argues that the insulation blanket of Malone does not have catching and engaging points, and thus could not be installed into Yong’s system.  The applicant’s argument is not persuasive because Yong teaches catching and engaging points, and in light of the combined teachings of the references, a person of ordinary skill in the art would know how to combine their teachings.
On page 12 the applicant argues the material of Malone could not be kept taut because it does not have catching and engaging points.  This argument is not persuasive because Malone was not used to teach catching and engaging points.  Yong was used to teach these elements.  

    On page 14, the applicant argues that new claims 23-26 are allowable.  The examiner disagrees for the reasons discussed above, and specifically points to the Del Mar references which has been cited to teach the new limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON M ANDERSON whose telephone number is (571)272-4923.  The examiner can normally be reached on 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DON M ANDERSON/Primary Examiner, Art Unit 3733